Citation Nr: 1601422	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cancer of the tongue and mouth, to include as due to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013, the Board remanded the appeal for additional evidentiary development.  The claim has been returned to the Board for further appellate consideration.  

In September 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting in Pittsburgh, Pennsylvania.  A transcript of the hearing has been associated with the claim folder.  

Evidence pertinent to the matter on appeal was received by VA in August 2015.  A waiver of review by the Agency of Original Jurisdiction (AOJ) was added to the file in November 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.



REMAND

In this case, the Veteran served in the Republic of Vietnam, and it is presumed that he was exposed to AO.  It is his contention that he has squamous cell carcinoma of the tongue and mouth as a result of this exposure.  

When examined by VA in August 2010, the Veteran had been diagnosed with tongue cancer.  A March 2012 VA record appears to indicate that he had also been diagnosed and treated for cancer of the floor of the mouth.  VA records show that in April 2012, a biopsy was negative.  In August 2012, examination of the oral cavity revealed previous scarring of the left floor of the mouth with some minimal tethering anteriorly as well.  There was no evidence of a focal recurrence in this area or bleeding or ulceration.  Flexible fiberoptic laryngoscopy was performed which showed bilateral true vocal fold motion with no masses or lesions.  The area of prior leukoplakia as seen on the left true vocal fold region was essentially resolved.  There were no concerning masses or lesions.  The Veteran was to return to the clinic in 3 months for repeat evaluation.  In January 2013, the area of leukoplakia had enlarged to approximately 1 cm in diameter as well as developing some area of nodularity with mixed white and red tissue.  An incisional biopsy was performed at the anterior-inferior margin of the area of leukoplakia.  In February 2013, there was a well-healed biopsy area to the left of midline in the floor of the mouth.  The Veteran would continue to monitor this area and return to the clinic in 4 months or so.  

Upon VA examination in December 2013, the Veteran's medical history included diagnosis of oral neoplasm, previously resected squamous cell carcinoma (floor of mouth, left ventral tongue).  Residuals of this condition included loss of less than 1/2 of the tongue.  The present neoplasm was benign, and it was noted that the Veteran was in a "watchful waiting" status as the remaining condition was noted to be non-malignant leukoplakia of the left floor of the mouth.  Additional examination was conducted in March 2014.  At that time, the examiner reviewed the claims file.  It was her opinion that it was less likely than not that the Veteran's squamous cell cancer of the mouth and tongue was caused by, nexus to, or aggravated by his exposure to AO.  The physician explained that current medical literature and research indicated that Human Papilloma Virus (HPV) was a major risk factor and etiologic agent responsible for the development of squamous cell carcinoma of the tongue and mouth.  Her "comprehensive" medical review of the files and medical literature was the foundation for her opinion.  She added that her opinion was based on the evidence to include the 2012 National Academies of the Sciences Update to Agent Orange, Chapter 8 which provided a medical conclusion that HPV was an important risk factor for squamous cell carcinoma of the head and neck (oropharynx).  She also noted the current medical literature was silent on an AO etiology for the development of squamous cell carcinoma of the tongue and mouth.  She added that current research of the health effect in Vietnam veterans and exposure to herbicides was silent for a relationship of AO exposure and squamous cell carcinoma of the tongue and mouth.  Thus, her opinion that it was less likely than not that the current mouth and tongue cancer was caused by, nexus to, or aggravated by inservice exposure to AO.  Secondly, the examiner noted that VA laws and regulations did not list squamous cell carcinomas of the mouth and tongue as associated with AO exposure.  

Subsequently added to the record was a July 2015 opinion as provided by J.E.B., M.D., a private physician, who noted that the Veteran was well known to him for tongue cancer for which he was first diagnosed in 2010.  He said that current research "supports" that AO is a probably causative agent to cancers of the oral cavity and oropharynx.  This exposure was more likely than not a contributing factor to his recurrent tongue carcinoma.  

Clearly, in this case there are conflicting opinions of record.  The VA March 2014 opinion which is not favorable to the Veteran's claim noted that HPV was a major risk factor in developing squamous cell carcinoma of the mouth and tongue, but she did not indicate whether this was a risk factor for this Veteran.  The private physician's July 2015 opinion, which supports the Veteran's claim, mentions research that support the Veteran's claim but did not specifically cite to or include such research.  

In this matter, the Board finds that the Veteran should be afforded the opportunity to obtain clarification from J.E.B., M.D., in regards to the etiology opinion, which stated that there was research in favor of the Veteran's contention that his squamous cell carcinoma of the oral cavity was associated with exposure to AO.  The Veteran may, of course, obtain such an opinion from any other medical personnel in support of his claim.  However, it is mandatory that the rationale for the opinion is provided in the report.  

Moreover, an additional VA opinion should be obtained.  The examiner should consider the private physician's statement or statements and provide a rationale for the conclusions reached.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his squamous cell carcinoma, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  The AOJ should advise the Veteran that he may contact Dr. J.E.B., who provided the July 2015 opinion that AO exposure was a probable causative agent in development of the Veteran's recurrent tongue cancer, and request that this physician identify and supply copies of the "current research" he referred to in his July 2015 opinion and/or otherwise provide a rationale or support for his opinion.  The Veteran should also be invited to submit any additional medical statements/opinions in support of his claim.  

3.  After the aforementioned development has been completed, the Veteran's claims file should be forwarded to an appropriate VA examiner for review.  After review of the record, the examiner is requested to opine whether the Veteran's squamous cell carcinoma of the mouth and/or tongue it is more likely than not (greater than 50% probability), less likely than not or unlikely (less than 50% probability), or at least as likely as not (50/50 probability) etiologically related to his military service, to include his exposure to Agent Orange in Vietnam.  The examiner should explain the reason for the conclusion reached, to include discussion of the VA examiner's December 2013 opinion and the private physician's July 2015 statement, as well as any other opinions added to the record as a result of this remand.  

The term, "at least as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.  "More likely than not" and "at least as likely as not" are opinions in support of service connection; "less likely than not" or "unlikely" are opinions against service connection).  

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

